DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               THOM DEBECK,
                                 Appellant,

                                      v.

         U.S. BANK TRUST N.A., as Trustee for LSF9 MASTER
                     PARTICIPATION TRUST,
                            Appellee.

                                No. 4D20-674

                               [April 22, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE 17-002226
(11).

   Catherine P. Cox, Delray Beach, for appellant.

  Mary Pascal Stella and Daniel Stein of Popkin & Rosaler, P.A., Deerfield
Beach, for appellee.

PER CURIAM.

   Affirmed.

FORST, KUNTZ and ARTAU, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.